United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Pharr, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-933
Issued: November 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2011 appellant filed a timely appeal from a January 31, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury on December 13, 2010 causally related to his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the January 31, 2011 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a formal written
request for reconsideration to OWCP pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

FACTUAL HISTORY
On December 14, 2010 appellant, then a 40-year-old canine officer, filed a traumatic
injury claim alleging that he sustained injury on December 13, 2010 as a result of his
employment. His right wrist was injured when his canine jerked unexpectedly on his leash.
By letter dated December 22, 2010, OWCP requested that appellant submit additional
evidence including a medical report containing a diagnosis of his condition and medical rationale
explaining how the condition was causally related to his employment event.
Appellant submitted a December 14, 2010 radiology report signed by Dr. Robert C.
Fountila, an osteopathic physician Board-certified in neuroradiology. This report found that
appellant’s cortical and articular surfaces were intact, no radiopaque foreign bodies were
identified, and there was no evidence of fracture or dislocation. It was noted that there might be
soft tissue swelling of the hand.
Appellant submitted an unsigned medical note from the ValleyCare Clinics, dated
December 14, 2010, which stated that his right hand had been jerked by a dog. It noted swelling
and pain of his right wrist.
In work status reports dated December 14 and 17, 2010, Dr. Maria Coimbra, Boardcertified in family practice, described appellant’s condition as right wrist pain and swelling. She
restricted appellant from using the right hand or wrist, and specifically prohibited any lifting or
carrying. A box was checked indicating that further medical care was not anticipated.”
By decision dated January 31, 2011, OWCP denied appellant’s claim on the grounds that
the medical evidence submitted was insufficient to establish fact of injury.
LEGAL PRECEDENT
An employee seeking benefits under the FECA3 has the burden to establish the essential
elements of his claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.5 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
3

5 U.S.C. §§ 8101-8193.

4

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

2

personal injury.6 Pain is generally a symptom, not a firm medical diagnosis.7
swelling is a symptom and not a definitive diagnosis.8

Similarly,

To establish causal relationship between a claimant’s condition and the employment
event or incident, he must submit rationalized medical opinion evidence based on a complete
factual and medical background supporting such a causal relationship. Rationalized medical
opinion evidence is medical evidence which includes a physician’s opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.9
ANALYSIS
OWCP accepted that appellant’s dog jerked unexpectedly on his leash. The Board finds
that appellant has not met his burden of proof to establish that he sustained an injury to his right
hand or wrist as he submitted insufficient medical evidence to establish a firm medical diagnosis
as a result of this incident. The medical evidence of record does not provide a diagnosis of
appellant’s condition or medical rationale explaining causal relation.
While the medical evidence generally stated that appellant experienced right wrist pain,
none of the reports related a specific diagnosis as a result of the dog leash incident. Dr. Fountila,
the radiologist, advised that there was no evidence of fracture or dislocation involving the right
upper extremity. He noted that appellant might have swelling of the hand. Dr. Fountila did not
provide a specific diagnosis of a medical condition or address the issue of causal relation.
Dr. Coimbra’s December 14, 2010 merely noted pain and swelling of the right wrist, but offered
no firm diagnosis involving the hand or wrist joint. The reports of record do not offer medical
rationale explaining how the canine’s leash jerk caused any medical condition. Without a
diagnosis of appellant’s condition or medical rationale explaining causal relationship between
appellant’s condition and the workplace incident, the medical reports are of limited probative
value.
There is no probative, rationalized medical report containing a specific diagnosis of
appellant’s condition with rationale addressing how the condition was caused by his
employment. Appellant has not met his burden of proof to establish that he sustained a traumatic
injury causally related to the accepted incident.

6

T.H., 59 ECAB 388 (2008); John J. Carlone, 41 ECAB 354, 356-57 (1989).

7

Robert Broome, 55 ECAB 339, 342 (2004).

8

Mildred E. Davis, Docket No. 93-677 (issued April 13, 1994).

9

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404 (1997).

3

CONCLUSION
The Board finds that appellant failed to establish that he sustained an injury on
December 13, 2010 while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 31, 2011 is affirmed.
Issued: November 7, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

